DETAILED ACTION
                                                                                                                                                                              
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1, 8, and 15, the phrase “retention of the pivot member between spaced-apart ends of two opposed legs” is unclear.  It is unclear what structure incorporates the legs.  As written, the legs are part of the apparatus in a way that does not involve being a part of or connected to the cartridge, which is not supported.  As shown in the Figures, the cartridge has two legs that retains the spheroid portion to removably attach the cartridge to the attachment portion of the handle, wherein the legs make up a part of the cartridge or is connected to the cartridge. Therefore, the claim needs to acknowledge this relationship because both the cartridge and the legs are claimed and this is the only way it is supported.

With regards to claim 8, the phrase “the pivot member includes an at least partially spheroid portion configured to be held between spaced-apart ends of two opposed legs” is unclear as written because it is unclear what the “opposed legs” are connected to?  Claim 8 is directed towards the handle and not to the combination of the handle and the cartridge.  There is no support that the handle incorporates the legs as there are clearly connected to the cartridge as shown in Figure 1.  The pivot member would be configured to be held by the legs attached to the cartridge.  
With regards to claim 15, the phrase “a pivot member providing a removable attachment to the cartridge” is unclear.  What structure allows for the pivot member to attach to the cartridge?  Also, later in the claim, the pivot member is held between legs in addition to the attachment of the cartridge to the pivot member which is not supported.  As shown in the Figures and supported by the specification, it is the retention of the pivot member between two opposed legs and that these legs are engaged/attached to the cartridge that provides the attachment between the pivot member and the cartridge. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is directed towards the handle and not to the combination of the handle and the cartridge.  There is no support that the handle incorporates the legs as there are clearly connected to the cartridge.  Claim 14 further limits the unclaimed legs and not any of the positively claimed handle structures of claim 8 which is improper.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9, 13-16, and 19-21 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over FR-788033 in view of Gottschald et al. (3,090,642) and Hayden (5,013,175).  
It is noted that the language from claim 1 is mostly utilized in the rejection below including any needed terms from claims 8 and 15.  With respect to this rejection, please see annotated Figure below where the Examiner added reference labels to FR-788033.  
With regards to claims 1, 8, and, 15, FR-788033 discloses a grooming apparatus (Fig. 1) having a handle (5) having an elongated gripping portion (end opposite 1) and an attachment portion (4, 2), the attachment portion including a pivot member having an at least partially spheroid portion (2), a cartridge (1, 3, 6, 7, 9) supporting at least one blade (8), rotation of the cartridge is enabled by retention of the pivot member (2) between spaced apart ends of two opposed legs (leg a has two claws 3, leg b has the other two claws 3), and a relief portion of at least one of the two legs (d).
With regards to claims 2, 3, 7, 9, 13, 14, 16, 17, and 19-21, FR-788033 discloses the gripping portion supports the at least partial spheroid portion of the pivot member (Fig. 1), the opposed legs form a portion of the cartridge (Fig. 1, a, b), the relief portion is configured to facilitate insertion of the pivot member between spaced apart ends of the legs (d), the legs extend from the cartridge (Fig. 1, a, b), the legs have respective holes formed therein (e), and spheroid portion is pivotally held between the holes (Fig. 1, e).

    PNG
    media_image1.png
    491
    732
    media_image1.png
    Greyscale

However, with regards to claims 1, 6, 8, 13, 15, and 19, FR-788033 fails to disclose a stop extending outward/protruding from the spheroid portion and configured to limit rotation of the cartridge by interacting with the relief portion and wherein the stop is formed integrally with the pivot member as a molded part thereof.
Gottschald et al. and Hayden both teach it is old and well known in the art of ball joints to incorporate a stop extending/protruding from and capable of being above the spheroid portion, configured to limit rotation, and the stop is formed integrally with the pivot member as a molded part thereof (Gottschald et al., Fig. 1, 5) (Hayden (Fig. 2, 48).  Basically, Gottschald et al. and Hayden both teach a spheroid portion featuring a stop that interacts with a specific shaped structure of the item that encapsulates the spheroid portion to limit rotation of the spheroid portion by engagement between the stop and the 
Claims 4, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FR-788033 in view of Gottschald et al. (3,090,642) and Hayden (5,013,175) as applied to claims 1, 8, and 15 above, and further in view of Lee (D566,897).  
With regards to claims 4, 11, 12, and 17, Modified FR-788033 fails to disclose the gripping portion includes friction enhancing depressions and protuberances and wherein the gripping portion includes a friction enhancing attachment to the elongate body.
Lee teaches it is old and well known in the art of elongated razor handles to incorporate gripping portions with friction enhancing depressions and protuberances (Fig. 2) and the gripping portion includes a friction enhancing attachment to the elongate body (Fig. 7).  Such modifications allow for a more ergonomic gripping surface.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Modifed FR-788033 with the friction enhancing features, as .
Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11-27-2020 have been fully considered but they are not persuasive.  
With regards to the legs limitation 112 rejection of claims 1 and 15, as written, the legs are not claimed as having a structural relationship with cartridge which is not supported.  Applicant brings up that the legs and the cartridge can be separate pieces but it is unclear how they can actually be separate when the razor is assembled.  In Figure 1, the legs have a clearly structural relationship with the cartridge.  If the legs are not connected to the cartridge, how can the cartridge ever be attached to the handle?  The attachment between the cartridge and the handle is defined by the legs being attached to the cartridge and then holding the pivot member of the handle.  The attachment between the cartridge and the legs does not automatically mean the legs and the cartridge are formed together as a single piece.  Without a structural 
Applicant also argues that the legs are not necessarily integrally formed with the blade cartridge and the legs do not necessarily extend from the cartridge.  If the legs do not extend from the cartridge, how is the cartridge connected to the handle?  The specification has not provided any insight on the structural makeup of such an embodiment.  Figure 1 clearly shows the legs attached to the cartridge in some way so that engagement between the legs and sphere allows for the cartridge to be pivotally connected to the handle.  
With regards to the legs limitation 112 rejection of claims 8 and 14, claim 8 is directed toward the handle 12 only.  Figure 1 clearly shows the legs do not make up any of the structure of the handle.  Claim 8’s disclosure of the legs cannot be positively claimed because there is no support the handle comprises the legs.  Since there is no support the handle can comprise the legs, the legs are not positively claimed and are treated as an intended use of the handle.  Claim 14 does not further limit any positively claimed handle limitations of claim 8.
With regards to the art rejection, FR-788033, Gottschald et al., and Hayden all teach ball joints.  Gottschald et al. and Hayden teach it is old and well known in the art of ball joints for the spheroid portion to feature a stop that interacts with a specific shaped structure of the item that encapsulates the spheroid portion to limit rotation of the spheroid portion by engagement between the stop and the specific shaped structure.  It would have been obvious to add a stop to FR-788033 so that the stop can interact with a relief portion to limit directions of rotation.  In response to applicant's In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, FR-788033 features a ball joint and Gottschald et al. and Hayden teach an additional structure old and well known in the art of ball joints.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 February 2021
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724